FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,             
               Plaintiff-Appellant,         No. 05-30422
               v.
                                             D.C. No.
                                          CR-99-00666-001-
AHMED RESSAM, also known as
Benni Antoine Noris,                            JCC
              Defendant-Appellee.
                                      

UNITED STATES OF AMERICA,                  No. 05-30441
                Plaintiff-Appellee,
                                              D.C. No.
               v.
                                         CR-99-00666-001-
AHMED RESSAM, also known as                     JCC
Benni Antoine Noris,
                                              ORDER
             Defendant-Appellant.
                                      
    On Remand from the United States Supreme Court

                   Filed August 15, 2008

    Before: Arthur L. Alarcón, Pamela Ann Rymer, and
            Marsha S. Berzon, Circuit Judges.


                         ORDER

   The mandate of the United States Supreme Court having
issued on Ahmed Ressam’s appeal from his conviction for
carrying an explosive during the commission of a felony in
violation of 18 U.S.C. § 844(h)(2)(1994), United States v.
Ressam, ___ U.S. ___, 128 S. Ct. 1858 (2008), we must now

                           10717
10718             UNITED STATES v. RESSAM
reach the government’s challenge to the reasonableness of
Ressam’s sentence. United States v. Carty, 520 F.3d 984 (9th
Cir. 2007) (en banc), was decided after sentence was imposed
in this case and, among other things, Carty makes clear that
all sentencing proceedings must begin by determining the
applicable Guidelines range. Id. at 993. This was not done
here. Accordingly, we vacate the sentence and remand for
resentencing in accordance with Carty.

  VACATED AND REMANDED.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.